Appeal Reinstated and Order filed September 8, 2022




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-21-00719-CV
                                    ____________

                BUG STATE PEST CONTROL, INC., Appellant

                                          V.

     ACCUTROL EXTERMINATING & MOSQUITO SYSTEMS, LLC;
          ACCUTROL PEST MANAGEMENT, LLC; AND BRYAN
                     ZENTKOVICH, Appellees


                    On Appeal from the 165th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-51567

                                      ORDER

      This appeal was abated by order of May 17, 2022 until July 18, 2022, for
finalization of settlement documents. As of this date, no dispositive motion or
motion to extend the abatement has been filed. Accordingly, the appeal is
reinstated, and appellant’s brief is due thirty (30) days from the date of this order.

                                       PER CURIAM

Panel Consists of Justices Spain, Poissant and Wilson.